Case: 19-10804      Document: 00515283119         Page: 1    Date Filed: 01/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                      January 23, 2020
                                    No. 19-10804                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ANGEL VASQUEZ-SOTO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-46-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Angel Vasquez-Soto
argues that the district court erred at rearraignment by failing to advise him
that his prior felony conviction was an essential element of his illegal reentry
offense under 8 U.S.C. § 1326(b)(1) and that the court erred by sentencing him
under the enhanced statutory maximum sentence pursuant to that provision.
As Vasquez-Soto concedes, his arguments are foreclosed by Almendarez-Torres


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10804    Document: 00515283119     Page: 2   Date Filed: 01/23/2020


                                 No. 19-10804


v. United States, 523 U.S. 224 (1998). In Almendarez-Torres, the Court held
that for purposes of a statutory sentencing enhancement, the fact of a prior
conviction need not be alleged in the indictment or found by a jury beyond a
reasonable doubt. Almendarez-Torres, 523 U.S. at 239–47. Apprendi v. New
Jersey, 530 U.S. 466 (2000), did not overrule this holding. See United States v.
Rojas-Luna, 522 F.3d 502, 505–06 (5th Cir. 2008). The Government’s motion
for summary affirmance is GRANTED, and the judgment of the district court
is AFFIRMED. The Government’s alternative motion for an extension of time
to file a brief is DENIED as moot.




                                       2